First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-39 are pending in the present application.  Claims 13-39 stand withdrawn from consideration as being drawn to a nonelected invention.  Claims 1-12 stand rejected as indicted below.

Information Disclosure Statement
The examiner notes that according to 37 C.F.R. 1.98, copies of the following unpublished patent applications

    PNG
    media_image1.png
    84
    628
    media_image1.png
    Greyscale
 should be submitted.  See 37 C.F.R. 1.98:

    PNG
    media_image2.png
    147
    839
    media_image2.png
    Greyscale


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. GB1711250.9, GB1715756.1, GB1715758.7, GB1715938.5, GB1716492.2, GB1800092.7, GB1800291.5, GB1800581.9, GB1801536.2, GB1806421.2, GB1808331.1, GB1809497.9, GB1810236.8, GB1811188.0, and PCT/EP2018/051127, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
Since the instant application claims the benefit under 35 USC § 120 of GB application numbers:
GB1711250.9 (filed 13 July 2017);
GB1715756.1 (filed 28 September 2017);
GB1715758.7 (filed 28 September 2017);
GB1715938.5 (filed 1 October 2017);
GB1716492.2 (filed 9 October 2017);
GB1800092.7 (filed 4 January 2018);
GB1800291.5 (filed 8 January 2018);
GB1800581.9 (filed 15 January 2018);
GB1801536.2 (filed 30 January 2018);
GB1806421.2 (filed 19 April 2018);
GB1808331.1 (filed 21 May 2018);
GB1809497.9 (filed 8 June 2018);
GB1810236.8 (filed 21 June 2018);
GB1811188.0 (filed 8 July 2018); and
PCT/EP2018/051127 (filed 17 January 2017),
the disclosures of the above applications were reviewed because of the possibility of intervening art.  It was found that none of the above applications supported the scope of the instant claimed invention.  Therefore, the instant claimed invention can only rely on the filing date of PCT/EP2018/069175, which is July 13, 2018.
Response to Arguments
Applicant argues without limitation, almitrine vs. cancer was taught in priority filings of the present application and the cited priority documents are incorporated by reference.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the later-filed application, i.e., the present application, “must be an application for a patent for an invention which is also disclosed in the prior application”.  Here, the claimed invention is not disclosed in the prior application.  For example, 
GB1711250.9 (filed 13 July 2017) discloses (i) only almitrine, not the formula:

    PNG
    media_image3.png
    301
    249
    media_image3.png
    Greyscale
as instantly claimed; and (ii) a list of specific cancers that overlap with the claimed invention but not, cystadenocarcinoma, clear cell carcinoma, etc.
Therefore, GB1711250.9 provides support for only almitrine and those cancers disclosed therein;
Like GB1711250.9, GB1716492.2 (filed 9 October 2017) and GB1809497.9 (filed 8 June 2018) discloses only almitrine and some of the specific cancers recited by the instant claims;
GB1810236.8 (filed 21 June 2018) and GB181188.0 (filed 8 July 2018) discloses:

    PNG
    media_image4.png
    304
    237
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    302
    232
    media_image5.png
    Greyscale
.  However, the definitions of the variables are not all the same.  For example, ‘236 defines R1 as:

    PNG
    media_image6.png
    269
    613
    media_image6.png
    Greyscale
which differs from the claimed definition of:

    PNG
    media_image7.png
    106
    385
    media_image7.png
    Greyscale
; and ‘188 defines R2 as:


    PNG
    media_image8.png
    648
    643
    media_image8.png
    Greyscale
which differs from the claimed definition of:

    PNG
    media_image9.png
    293
    642
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    885
    634
    media_image10.png
    Greyscale

It is also noted that although almitrine is disclosed,

    PNG
    media_image11.png
    93
    221
    media_image11.png
    Greyscale
and is encompassed by the claimed definition of RB:

    PNG
    media_image12.png
    428
    634
    media_image12.png
    Greyscale
, the claimed definition is broader than that in ‘188.0.
	In short, each of the cited priority document does not provide support for the full scope of the claimed invention.  As noted in previous Office Action, priority is only given to a claim if the entire scope of the claim is set forth in the priority document.  Priority is not given because parts of the claimed invention can be found in each of the priority documents.  Even, if applicant incorporates the entire teachings of each application, applicant cannot incorporate that which is not disclosed by the priority applications.

NOTE:  It is suggested, applicant limits the scope of the claimed invention to the specific cancers and compound(s) disclosed by the priority documents.  In other words, EACH priority document MUST disclose the entire scope of the claimed invention in order for the present application to be granted priority to said document.  For example, disclosure of almitrine does not provide support for the entire scope of the claimed compounds.  Although, almitrine is claimed in claim 12, it is dependent on claim 1 which recites cancers not disclosed by the priority documents.  Also, the recitation of “cancer” by a priority document without identification of the specific cancer(s) cannot provide support for the specific cancers recited by the instant claims.
Therefore, the instant claimed invention can only rely on the filing date of PCT/EP2018/069175, which is July 13, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application Nos. 17/705,283 and 17/832,579 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to the use of compounds of the formula as defined by the instant claims for treating cancers as encompassed by the instant claims.  Therefore, the instant claims are anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The rejection of claims 1-12 under 35 U.S.C. 112(a), first paragraph, scope of enablement is maintained.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The instant claims are drawn to a “method of treating, ameliorating and/or combating a disease or disorder in a subject selected from
(i) cancer that metabolizes much of its glucose and/or glutamine to lactate, and/or a cancer exhibiting the Warburg effect and/or….
(ii) cancer originating in one of peripheral blood, bone marrow, lung, colon,……
(iii) carcinoma, adenocarcinoma, squamous cell carcinoma….
(v) cachexia, cancer driven cachexia….” utilizing the claimed compounds.

The instant claims cover the treatment of a vast array of different cancers and cachexia (i.e., weakness and wasting of the body due to severe chronic illness).  There is no single compound in the medical art known to the useful in treating the variety of cancers as well as cachexia as encompassed by the claimed invention.
As noted in the previous Office Actions, while being enabling for ameliorating some cancers (see Figure 7 of the present specification), the specification does not reasonably provide enablement for curing or inhibiting or preventing the diseases as encompassed by the instant claims.
The claims are drawn to a method of “treating, ameliorating and/or combating” cancer as recited by claim 1.
The specification defines “treating” as:
As used herein with reference to the utilities described, the terms “treating” or “treatment” encompass both responsive and prophylaxis measures designed to inhibit or delay the onset of the disease or disorder, or to alleviate, ameliorate, lessen, reduce, modulate or cure the disease or disorder and/or one or more of its symptoms. See page 24, lines 30-33 of the present specification.

Definitions from Oxford Languages 
pro·phy·lax·is
noun
action taken to prevent disease, especially by specified means or against a specified disease.

in·hib·it
hinder, restrain, or prevent (an action or process).

com·bat
take action to reduce or prevent (something bad or undesirable).


cure
relieve (a person or animal) of the symptoms of a disease or condition.
eliminate (a disease, condition, or injury) with medical treatment.

To prevent is defined as: 
to keep from occurring; avert; hinder: 
to hinder or stop from doing something: 
to act ahead of; forestall. 
to precede. 
to anticipate.

Based on the definition of the term “treating” as set forth in the present specification, the administration of the claimed compounds to an individual as encompassed by the instant claims would mean said individual would not have diseases recited by the claimed invention.  For example, the claimed cancers would entirely cease to manifest.  However, the specification does not show inhibiting or delaying the onset of the disease or curing of any the claimed cancers to provide a nexus between the claimed compounds and preventing or curing cancers.

Applicant is also claiming “treating, ameliorating and/or combating’ cancers with different etiologies. There is no evidence in the oncology art of the use of a single agent to treat the scope of cancers as encompassed by the claimed invention.  

For example, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. 
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al., 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable". More generally, the invention is directed toward medicine and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (COPA 1970).
Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body's tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells. Yet another approach is to inhibit one or more of the assorted HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on. Inhibiting telomerase was said to be able to be able to simply stop cancer cells generally from being able to proliferate. Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes 
remotely near such a goal.
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally. "The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally." ( /www.uspto.gov/web/offices/pac/dapp/1 pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way". There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology. This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no "master switch" for cancers generally; cancers arise from a bewildering variety of differing mechanisms. Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors.
Accordingly, there is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Langer, 183 USPQ 288, 297).
Similarly, In re Novak, 134 USPQ 335,337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them." There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: "Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient" does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants' assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301 : "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "'inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. The skill thus depends on the particular cancer involved. There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Taken as a whole, the skill level in oncology must be considered as low.  “It should be noted that oncology has the lowest success rates of any therapeutic area.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431.  There is even some understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” (page 428).  The next step is animal models, but “Preclinical efficacy models in cancer drug discovery … are usually rodent models bearing a transplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints … The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic. Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor.” (page 427). In other words, successful animal tests with human tumor xenografts with cancer X do not predict success in humans with cancer X.  The obvious limitations of subcutaneously transplanted xenografts are a) that they do not reside in the same anatomical site as the corresponding tumor in patients; b) that these generally do not metastasize (which is usually how cancers commonly kill patients); c) that the blood vessels and stroma are of mouse, not human, origin; and d) that the cells used are from a homogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).  Another part of the problem is that it is recognized that anti-cancer drugs are generally anomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge:  “Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials ….  Interestingly, most commonly used cancer drugs fail to satisfy these criteria….Many marketed anticancer drugs break most of the rules of good pharmacokinetic (PK) behavior.” (page 429).  Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: “The most common cause of treatment failure of metastatic cancer is drug resistance… Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance).” (page 430).
 Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.  
In short, because the level of skill of anti-cancer therapy is low, the skilled artisan would doubt almitrine (as shown in Figure 7 of the present specification) would be effective in treating the scope of diseases, especially cancers, as encompassed by the instant claim.  The examiner notes that only evidence provided is directed towards the use of almitrine.

Note:  It is suggested, applicant limits claim 1 to a method of “ameliorating” (or alleviating, lessening or reducing) the specific cancers tested/shown in Figure 7 of the present specification utilizing almitrine.

Response to Arguments
Applicant argues almitrine’s slowing/inhibiting of cancer growth is experimentally shown in the application as filed/published; can all be considered to be within a definition of cure (Merriam-Webster dictionary defines “cure” is: “recovery or relief from a disease”); not all cancer types are claimed, instead only a limited number thereof, there is no showing that the claims would “encompass a majority of cancers known” or how many cancers are encompassed, or how many cancers are there in total; and experimental data has been provided, and how each cancer listed in the claims relates to that experimental data has been provided.  According to applicant, if the Examiner only objects to some (and so not all) of the cancers claimed, can they please list which ones and why (citing any law(s) relied upon).  Applicant’s argument was considered but not persuasive for the following reasons.
The terms slow and inhibit are not synonymous.  As noted above, the term “inhibit” is defined as:
in·hib·it
1.	hinder, restrain, or prevent (an action or process); 

whereas the term “slow” is defined as:
slow
reduce one's speed or the speed of a vehicle or process:
synonyms:
reduce speed · go slower · decelerate · lessen one's speed · brake · put the brakes on · slack off

Even, if one agrees that the definition of “cure” is inclusive of “or lightening”, it does not nullify the definition of “removal” or the fact that it would be understood by the skilled artisan in the medical art to include the “relieve (a person or animal) of the symptoms of a disease or condition; eliminate (a disease, condition, or injury) with medical treatment”.  As noted by MPEP § 2111.01, the words of a claim MUST be given their “plain meaning” unless such meaning is inconsistent with the specification.  Here, the present specification does not limit the definition of proplylaxis or inhibit or combat or cure and, thus, the plain meaning of each term is given.

The test of enablement is “whether one reasonable skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation” (see MPEP § 2164.01).
As noted above, cancer is not a single disease or cluster of closely related disorder; cancer treatment is highly unpredictable; there are compounds that treat a modest range of cancers; even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known.  Therefore, based on the teachings in the present specification coupled with the knowledge in the oncology art, which is low (see for example, Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431, which states “It should be noted that oncology has the lowest success rates of any therapeutic area.”), the skilled artisan would question the ability of the claimed compound in treating for example, every CNS, brain, skin, ovarian, kidney, breast, blood, etc. (see claim 1 (ii)) as would be encompassed by the claimed invention.
Contrary to applicant’s suggestion, the examiner has not or is not ignoring the experimental data.  The data in Figure 7 is limited and cannot lend enablement to the scope of diseases covered by the instant claims.  For example, applicant is claiming the treatment of every CNS cancer utilizing the claimed compound.  
CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation. These fall mostly into five categories. There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including fibrillary astrocytomas, protoplasmic astrocytomas and gemistocytic astrocytomas), anaplastic astrocytomas (including adult optic nerve glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and pleomorphic xanthoastrocytoma. GBM exists in two forms, primary and secondary, which have very different clinical histories and different genetics, but GBM is considered to be one clinical entity. Second, there are the oligodendroglial tumors (oligodendrogliomas): low grade oligodendroglioma and anaplastic oligodendroglioma. Third, there is oligoastrocytomas ("mixed glioma"), a type of tumor with both astrocytoma & oligodendroglioma features. The fourth type is the ependymomas, which are intracranial gliomas, including papillary ependymoma, myxopapillary ependymoma, tanycytic ependymoma, anaplastic ependymoma and subependymal giant-cell astrocytomas. A fifth type is the gangliogliomas (glioneuronal tumors or glioneurocytic tumors), which have both glial and neuronal components, and are extremely varied, based in part on what types of glial and what types of neuronal components are present. These include Papillary Glioneuronal Tumor (PGNT), a range of supratentorial gangliogliomas, assorted intramedullary spinal cord gangliogliomas, pineal ganglioglioma, hypothalamic ganglioglioma, cerebellar ganglioglioma, ganglioglioma of the right optic tract, rosetted glioneuronal tumor ("glioneurocytic tumor with neuropil rosettes"), composite pleomorphic xanthoastrocytoma (PXA)- ganglioglioma, desmoplastic ganglioglioma (both infantile (DIG) and non- infantile), angioganglioglioma, and others. There are also some glial tumors which do not comfortably fit into these five categories, notably astroblastoma, gliomatosis cerebri, and chordoid glioma, which are found solely in the hypothalamus and anterior third ventricle. Other neuroepithelial tumors include astrocytic tumors (e.g. astrocytomas) oligodendroglial tumors, ependymal cell tumors (e.g. myxopapillary ependymoma), mixed gliomas (e.g. mixed oligoastrocytoma and ependymo-astrocytomas) tumors of the choroid plexus(choroid plexus papilloma, choroid plexus carcinoma), assorted neuronal and neuroblastic tumors (e.g. gangliocytoma, central neurocytoma, dysembryoplastic neuroepithelial tumor, esthesioneuroblastoma, olfactory neuroblastoma, olfactory neuroepithelioma, and neuroblastomas of the adrenal gland), pineal parenchyma tumors (e.g. pineocytoma, pineoblastoma, and pineal parenchymal tumor of intermediate differentiation), embryonal tumors (e.g. medulloepithelioma, neuroblastoma, ependymoblastoma, atypical teratoid/rhabdoid tumor, desmoplastic medulloblastoma, large cell medulloblastoma, medullomyoblastoma, and melanotic medulloblastoma) and others such as polar spongioblastoma and gliomatosis cerebri. A second Division is tumors of the meninges, this includes tumors of the meningothelial cells, including meningiomas (meningothelial, fibrous (fibroblastic), transitional (mixed), psammomatous, angiomatous, microcystic, secretory, lymphoplasmacyte-rich, metaplastic, clear cell, chordoid, atypical, papillary, rhabdoid, anaplastic meningioma) and the non- meningioma tumors of the meningothelial cells (malignant fibrous histiocytoma, leiomyoma, leiomyosarcoma, rhabdomyoma, rhabdomyosarcoma, chondroma, chondrosarcoma, osteoma, osteosarcoma, osteochondroma, haemangioma, epithelioid haemangioendothelioma, haemangiopericytoma, angiosarcoma, kaposi sarcoma). There are also mesenchymal, non-meningothelial tumors (liposarcoma, (intracranial) solitary fibrous tumor, and fibrosarcoma) as well as primary melanocytic lesions (diffuse melanocytosis, melanocytoma, malignant melanoma, and meningeal melanomatosis). A third division is the tumors of cranial and spinal nerves. This includes cellular schwannomas, plexiform schwannomas and the melanotic schwannomas (e.g. psammomatous melanotic schwannoma, neuro-axial melanotic schwannoma, dorsal dumb-bell melanotic schwannoma). There is also Perineurioma (Intraneural and Soft tissue) and malignant peripheral nerve sheath tumor (MPNST), including Epithelioid, MPNST with divergent mesenchymal differentiation, and MPNST with epithelial differentiation. A fourth division are germ cell tumors, including germinoma, embryonal carcinoma, yolk sac tumor, choriocarcinoma, and teratoma (mature teratoma, immature teratoma, and teratoma with malignant transformation). A fifth division are the tumors of the sellar Region, viz. pituitary adenoma, pituitary carcinoma, granular cell myoblastoma and craniopharyngiomas (adamantinomatous and papillary). Yet another division are local extensions from regional tumors, including paraganglioma, chodroma, chordoma, and chondrosarcoma. There are also Primitive Neuroectodermal Tumors (PNETs) including medulloblastomas, medulloepitheliomas, ependymoblastomas and polar spongioblastomas. There are Vascular brain Tumors e.g. the hemangioblastomas. Primary central nervous system lymphoma (PCNSL), including Primary ocular lymphoma, is a form of extranodal high-grade non-Hodgkin B-cell neoplasm, usually large cell or immunoblastic type. Secondary central nervous system lymphoma (SCNSL) is most commonly from Burkitt's lymphoma and lymphoblastic lymphoma. There is also Meningeal Carcinomatosis, plasmacytoma, and granulocytic sarcoma. And there are many, many others.
No single compound is known to be useful in treating CNS cancers in general or, thus, applicant cannot be enabled for treating the scope of cancers encompassed by the instant claims utilizing almitrine.  A conclusion of lack of enablement means that, based on the evidence in the specification coupled with the skilled of the ordinary artisan in the art at the time of the present invention, one skilled in the art would be unable to use the full scope of the claimed invention without undue experimentation.  

Applicant also argues not all cancer types are claimed, instead only a limited number thereof, there is no showing that the claims would “encompass a majority of cancers known” or how many cancers are encompassed, or how many cancers are there in total; and experimental data has been provided, and how each cancer listed in the claims relates to that experimental data has been provided.  According to applicant, if the Examiner only objects to some (and so not all) of the cancers claimed, can they please list which ones and why (citing any law(s) relied upon).
Even if it is agreed that not all cancer types are claimed, the claims are inclusive of a vast array of cancers.  It is should be noted that definitions recited by claim (i), (ii), (iv) and (v) would include cancers not specifically listed.
Contrary to applicant’s argument, how each of the claimed caner relates to the experimental data has not been provided.  The only data relevant to the invention under examination is provided in Figure 7 and, how said relates to other claimed cancers is not provided.  See for example, pancreatic cancer discussed below in paragraph #11.  
As discussed above, the issue of enablement is whether based on the evidence in the specification coupled with the knowledge in the art at the time of the present invention, the skilled artisan is taught how to use the full scope of the claimed invention.  In the art of oncology, where the level of skill is low, treating a vast array of cancers utilizing a single compound would not be readily acceptable.  Applicant’s attention is directed to the MPEP citations noted above.

As noted above, it is suggested, applicant limits claim 1 to a method of 
“ameliorating” (or alleviating, lessening or reducing) the specific cancers tested/shown 
in Figure 7 of the present specification utilizing almitrine.
For these reasons, the rejection of claims 1-12 under 35 U.S.C. 112(a), first paragraph, scope of enablement is maintained.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites (i) “cancer that metabolizes much of its glucose and/or glutamine to lactate and/or a cancer exhibiting the Warburg effect and/or a cancer that can be discriminated from surrounding tissue by PET imaging and/or a cancer that can be discriminated from surrounding tissue by 18F-FDG PET”; (ii) “ cancer that disrupts breathing and/or reduces O2 delivery to the tissues”; (iii) ALK positive cancer”; (iv) cancer found in lymph node/bone/soft tissue/metastatic site(s) and/or found in/causing pleural effusion, ascites; (v) chemotherapy and/or radiotherapy resistant/refractory cancer, etc.
Defining the cancer(s) by its (their) underlying cause renders the scope of the intended uses indeterminate since the claim language may read on cancers not yet known to be caused by or affected by such action or in ways not yet understood.  Additionally, determining whether a given cancer responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness.  Thus, what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested.  The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires.
In short, it is unclear which cancers, apart from those set forth in the present specification, would be encompassed by above mentioned phrases?
That is, what cancers are encompassed by “cancer that metabolizes much of its glucose and/or glutamine to lactate and/or a cancer exhibiting the Warburg effect and/or a cancer that can be discriminated from surrounding tissue by PET imaging and/or a cancer that can be discriminated from surrounding tissue by 18F-FDG PET” or “cancer that disrupts breathing and/or reduces O2 delivery to the tissues”; or are ALK positive  or what cancers would cause pleural effusion or ascites?
Claim 1, (ii) recites “cancer……breast/mammary gland; including metastatic forms of these cancers; cancer found in lymph node/bone/soft tissue/metastatic site(s) and/or found in/causing pleural effusion, ascites”.
The transitional phrase “including” creates confusion because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites for example, the broad recitation “carcinoma”, and the claim also recites adenocarcinoma, squamous cell carcinoma, etc.  which is the narrower statement of the range/limitation.  
See also hematopoietic cancer and acute lymphoblastic leukemia, childhood/adult T acute lymphoblastic leukemia, precursor T-cell acute lymphoblastic leukemia, etc.; 
myeloma and multiple myeloma, plasma cell myeloma, etc.; 
mesothelioma and pleural epithelioid mesothelioma, pleural mesothelioma, etc.; 
cancer that disrupts breathing and/or reduces O2 delivery to the tissues 
and cancer originating in the lung, bone marrow, etc. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Note:  It is suggested applicant simplifies the list of diseases but eliminating overlaps in definition.  For example, if applicant prefers the listing of specific carcinomas, i.e., adenocarcinoma, squamous cell carcinoma, etc., it is suggested applicant deletes the term “carcinoma”.

The rejection of claim 7 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is maintained.
As set forth in the previous Office Action, the instant claim is drawn to the method of claim 2 wherein “RA1 and RA2 are each independently selected from the group

    PNG
    media_image13.png
    81
    173
    media_image13.png
    Greyscale
wherein RC and RD are each independently selected from hydrogen, deuterium, halogen and alkyl”.  However, parent claim 2 is also limited to the same definition of RA1 and RA2 and, thus, the scope of claim 7 is identical to that of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note:  Applicant cannot withdraw a claim under examination.  Therefore, the 
change in status identifier indicated by applicant does not overcome the rejection made of record in the Office Action dated July 5, 2022.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites “or an isotopologue(s) or a pharmaceutically-acceptable salt, solvate, hydrate or prodrug thereof”.  However, parent claim 1 does not recite “an isotopologue(s) or a pharmaceutically-acceptable salt, solvate, hydrate or prodrug thereof”.  Therefore, the instant claim does not further limit the subject matter of the parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1-12 under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829) is maintained.
Chen et al. teaches the use of ferroptosis inducers such as almitrine:

    PNG
    media_image14.png
    238
    276
    media_image14.png
    Greyscale
 for treatment of cancer, such as, gliomas, breast cancer, colon cancer, leukemias, prostate cancer, lung cancer and pancreatic cancer (see the entire article, especially paragraphs 0004, 0013, 0115, 0117-0136, 0322-0331, Figure 4; Table 2, compound 1 found on page 82; claims 1-12 and 26).  The method of use taught by the reference is encompassed by the instant claims. 

Response to Arguments
Applicant argues the filing date of the cited reference is after the filing date of the present application and that an insufficient written description cannot confer a priority claim; the examiner’s argument is contradictory because the rejection notes that almitrine is disclosed by Chen for treating cancer while arguing the claimed invention is not enabled for treating cancer in general; the reference discloses almitrine has an IC50 value >30μM against lung cancer and, basically is treating the compound does not have activity against lung cancer.  Applicant’s argument was considered but not persuasive for the following reasons.
According to MPEP § 2154.01: If the issue date of the U.S. patent or publication date of the U.S. patent application publication or WIPO published application is not before the effective filing date of the claimed invention, it may be applicable as prior art under AIA  35 U.S.C. 102(a)(2)  if it was "effectively filed" before the effective filing date of the claimed invention in question with respect to the subject matter relied upon to reject the claim.
MPEP § 2152.01 states:  In examining applications subject to AIA  35 U.S.C. 102, the effective filing date is the actual filing date of the U.S. application, unless situation (A), (B), (C), or (D) as set forth below applies. Note that the actual filing date of an application that entered the national stage under 35 U.S.C. 371  is the international filing date (see 35 U.S.C. 363  and MPEP § 1893.03(b)); the actual the filing date of an international design application in the United States is the date of international registration determined by the International Bureau under the Hague Agreement (in the absence of a petition for review)(see 37 CFR 1.1023  and MPEP § 2908).
(A) If the application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120, 365(c), or 386(c)  have been satisfied, the effective filing date is the same as the earliest filing date in the line of continuation or divisional applications. 
(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. 
(C) If the application properly claims benefit under 35 U.S.C. 119(e)  to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 U.S.C. 112  by the provisional application. 
(D) If the application claims foreign priority under 35 U.S.C. 119(a)-(d), 365(a) or (b), or 386(a) or (b), the effective filing date is the filing date of the foreign priority document if the claim is adequately supported in the foreign priority document

The effective filing date of US 2020/0138829 is the effective filing date of the provisional application No. 62/510,716, which is May 24, 2017.  The disclosure of the provisional application provides support for the claims of US 2020/0138829, i.e., the claim of US 2020/0138829 is fully supported under 35 USC 112 by the cited provisional application.  See for example, paragraphs 0004-0006, 0012, 0115-0134, 0179-0182; claims 1-16 and 25.
It is also noted that the examiner in US 2020/0138829 does not question the priority of the document.  In fact, the examiner noted:

    PNG
    media_image15.png
    113
    509
    media_image15.png
    Greyscale

Again, the examiner notes that the issue of priority is not dependent on the examination of the priority document.  Priority is granted if the scope of the claimed invention is supported by the priority document, i.e., the priority document provides a 
written description of the invention.  Written description is not the same as enablement, i.e., a claim may have written description but not be enabled or vice versa.  See for example, MPEP §§ 2163 and 21644 for discussion of written and enablement requirements.
Applicant also seems to be arguing the reference must provide evidence of the activity of almitrine in cancer in general.  
The question of anticipation is whether the prior art describes the claimed invention:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In other words, anticipation requires only the description of the claimed invention in the reference.  As discussed above, Chen discloses the use of ferroptosis inducers, such as, almitrine, see for example,

    PNG
    media_image16.png
    134
    308
    media_image16.png
    Greyscale
; 

    PNG
    media_image17.png
    709
    307
    media_image17.png
    Greyscale
    
    PNG
    media_image18.png
    753
    307
    media_image18.png
    Greyscale
 for treatment of cancer such as, 
pancreatic cancer, lung cancer, glioma, breast cancer, colon cancer, leukemias, prostate cancer, etc. and, thus, anticipates the claimed invention.  

Applicant also argues the reference discloses almitrine has an IC50 value >30μM against lung cancer and, basically is treating the compound does not have activity against lung cancer.  
Note:  Said argument supports the examiner’s position that the claimed invention would not be enabled for treating the scope of cancers instantly claimed.
Again, the issue of anticipation is whether the claimed invention is described in the reference whether or not data is provided to show the activity (applicant’s attention is directed to MPEP § 2131).  
It is also unclear how an IC50 value >30μM against lung cancer is a teaching the compound does not have activity against lung cancer.  The examiner position is that, it is a teaching that a higher concentration of almitrine is needed to obtain a 50% decrease in the growth of A549 lung cancer cells.  Also, determining the effectiveness in other cancers disclosed by the reference would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.

Applicant states the examiner should speak specifically as to how the reference can be citation against claim 11.  
As with claim 1, claim 11 is drawn to treating the claimed cancers utilizing almitrine.  As noted in MPEP § 2131:
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats)……. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
Lastly, applicant argues the inclusion of “pancreatic” caner in the rejection and seems to be suggesting said cancer is not encompassed by the instant claims.  The examiner notes for example, “pancreatic” cancer can be discriminated from surrounding tissue by PET imaging”:

    PNG
    media_image19.png
    180
    664
    media_image19.png
    Greyscale
and, thus, would be encompassed by the instant claims.
In short, the claimed invention is anticipated by the cited reference because it 
teaches almitrine and its use in treating cancers, such as, lung cancer, pancreatic cancer, glioma, breast cancer, colon cancer, leukemias, prostate cancer, etc. as recited by the instant claims.
For these reasons, the rejection of claims 1-12 under 35 U.S.C. 102(a)(2) over Chen et al. (US 2020/0138829) is maintained.

Other Matters
It is requested that applicant provide the correct status identifiers for the instant claims. Claims 3-10 and 12 should read “Previously presented” not “Withdrawn”.
Applicant may cancel a claim under examination not withdraw said claim.  For example, if applicant does not intend claims 3-10 and 12 to be further examined on the merits, they should be cancelled not withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628